                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                  : Hon. Douglas E. Arpert
                                          :
                    v.                    :
                                          : Mag. No. 21-6021 (DEA)
RICHARD N. EDWARDS, JR.,                  :
    a/k/a “Daddy Rich”; and               :
JAMIL J. YASIN                            :
                                          :

                         STIPULATED PROTECTIVE ORDER

      This matter having come before the Court on the joint application of the

United States, by Rachael A. Honig, Acting United States Attorney (Ian D. Brater,

Assistant U.S. Attorney, appearing), and defendant Jamil J. Yasin (Tim

Anderson, Esq., appearing) for a protective order in the above-captioned criminal

matter (the “Protective Order”); and the parties respectfully request that the

Court issue the Protective Order in the form set forth below. The parties state

as follows:

      1.      The Defendant is presently charged by criminal complaint with

knowingly and intentionally distributing and possessing with intent to distribute

a mixture and substance containing a detectable amount of cocaine base, a

Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(C).

      2.      The discovery materials in this case consist of, among other things,

audio and video recordings of controlled purchases of narcotics by a confidential

source working at the direction and supervision of law enforcement, search

warrants, investigative reports, physical items seized during the investigation,
and photographs.

      3.      In order to further plea discussions, the Government seeks to

voluntarily share with defense counsel certain materials among those described

above.     The parties recognize that the Government’s decision to share these

materials at this early stage in the proceedings is purely voluntary, and that the

Government is under no obligation – whether under Rule 16, or under any other

rules, statutes, or case law – to provide pre-Indictment discovery to defendants.

      4.      Undersigned counsel for the Defendant, the Defendant through his

counsel, and all other individuals identified in paragraph 8, by and through

counsel for the Defendant, consent to the protection of such discovery materials

on the terms set forth below.

      5.      The pre-Indictment discovery materials the Government seeks to

provide to counsel for the Defendant include sensitive, non-public information

gathered during the course of the investigation, some of which relates to criminal

conduct of presently uncharged parties and potentially identifying information

regarding conduct by confidential human sources or other cooperating

individuals (hereinafter, “Protected Information”).

      6.      The defense understands and accepts the limited purposes for

which it may use these discovery materials.      The defense will not make any

other use of these materials, and agrees not to share them with any other

individual or party outside of the authorized persons identified in paragraph 8,

and subject to the terms and limited exceptions set forth herein.

      7.      The parties recognize that there is a significant possibility that

                                        2
disclosure of the Protected Information would be detrimental to defendants,

witnesses, presently uncharged parties, and confidential human sources.

Given the risks posed by disclosure and the prevalence of Protected Information

throughout the discovery materials, all discovery materials are to be treated as

Protected Information.

      8.     Access to Protected Information will be restricted to the Defendant

and his attorney of record, and that attorney’s associate attorneys, paralegals,

investigators, experts (retained pursuant to a written retainer agreement by the

Defendant and/or his counsel in connection with the criminal case), secretaries

employed by the attorney of record and performing services on behalf of the

Defendant, and such other persons as hereafter may be authorized by the

Government or the Court upon motion by the defense. Protected Information

may not be provided to or remain in the custody of prospective witnesses or other

unauthorized persons, and to the limited extent set forth below in sub-

paragraphs 9.d. and 9.e., may not be provided to or remain in the custody of the

Defendant.

      9.     The following restrictions apply to the individuals designated above

in paragraph 8 unless further ordered by the Court.       The above-designated

individuals shall not:

             a. Disseminate copies of Protected Information to persons not

                authorized in paragraph 8;

             b. Allow persons not authorized in paragraph 8 to read, view, or

                listen to Protected Information;

                                        3
c. Use Protected Information for any purpose other than plea

  negotiations or preparing for the Defendant’s defense in this case

  (i.e., for proffer meetings, hearings, or trial);

d. Allow the Defendant to possess, if provided by the Government,

  covert audio and video recordings made in connection with the

  investigation in this case, or still images from those video

  recordings to the extent those images show identifying features

  of confidential human sources (i.e., his or her face);

e. Provide   the   Defendant     hard    copies   of   search   warrant

  applications, affidavits, warrants, or sealing papers, to the extent

  provided by the Government; the Defendant, if detained, may,

  however, view electronic copies of these materials, to the extent

  provided by the Government, stored on a compact disc or other

  electronic storage device using computers in the library of the

  detention facility in which he may be held, provided that the

  compact disc or other electronic storage device is not removed

  from the library and otherwise remains in the custody and

  control of designated staff members at the detention facility; the

  Defendant, if not detained, may view copies of the search warrant

  materials, to the extent provided by the Government, at the

  Defendant’s attorney’s office, while in the presence of the

  Defendant’s attorney, provided that the copies remain in the

  custody and control of the Defendant’s attorney, and are

                            4
                 otherwise handled in adherence with the restrictions set forth

                 herein;

             f. With respect to the Defendant specifically, duplicate any

                 discovery materials, whether by photocopy, photograph, writing,

                 or otherwise, except that the Defendant may take notes for the

                 limited purpose of assisting in his defense, so long as those notes

                 are not disseminated or shown to persons other than authorized

                 persons identified in paragraph 8 and do not amount to

                 duplicates of materials protected herein.

      10.    Defense counsel shall advise any person to whom Protected

Information is disclosed that such information should be held in strict

confidence and that further disclosure or dissemination is prohibited without

defense counsel’s express consent.

      11.    Defense counsel shall obtain a certification, attached hereto, from

each person to whom Protected Information is disclosed, in which the recipient;

(a) acknowledges the restrictions set forth in this Protective Order, and (b) agrees

that he/she will not disclose or disseminate the information without the express

consent of defense counsel.       Defense counsel shall keep a copy of each

certification to identify the individuals who received Protected Information and

the date on which such information was first disclosed. Defense counsel agrees

not to disclose Protected Information to anyone who refuses to execute the

certification.

      12.    Authorized persons identified in paragraph 8 may not disclose

                                         5
Protected Information to any unauthorized person unless the Defendant and/or

his counsel makes a written request to the Government for an exception to these

restrictions, and such a request is granted. If such exceptions are refused, the

Defendant and/or his counsel may seek relief from the Court.

      13.   Authorized persons identified in paragraph 8 shall store the

Protected Information in a secure place and shall use reasonable care to ensure

that the Protected Information is not disclosed or disseminated to any third party

in violation of this Order. In the event of any inadvertent disclosure of Protected

Information, counsel for the Defendant shall promptly notify the Court and the

Government as to the identity of the recipient of the inadvertently produced

Protected Information and shall use all reasonable efforts to secure the return or

destruction of the inadvertently produced Protected Information.

      14.   The requested restrictions shall not restrict or limit the future use

or introduction as evidence of discovery materials containing Protected

Information during hearings or trials in this matter, if the inclusion of such

information is relevant and otherwise admissible pursuant to the Federal Rules

of Evidence and in compliance with any applicable Local Rules.

      15.   This stipulation is binding on all future and successor counsel, and

applies to Protected Information disclosed to the defense prior to the date of the

Order below.

      16.   The Defendant and his counsel agree that they have no ownership

or proprietary interest in the materials subject to the below Order.         Upon

conclusion of this litigation (i.e., when the Defendant has exhausted any right of

                                        6
*3=+)?E%<<+%5E /:8E 'DE4@*08+9?E %9*E):9A3)?3:9E=+>@5?390E/:8E %E?=3%5E:=E0@35?DE

<5+%E ?1+E +,+9*%9?>E %??:=9+D>E >1&55E =+?@=9E ?:E ):@9>+5E,;=E?2+E :A+=98+9?E :=E

*+>?=:DE%9*E)+=?3,DE?:E):@9>+6E,;=E?2+E:A+=98+9?E>@)1E*+>?=@)?3:9E%55E8%?+=3%6>E

):9?%39390E =:?+)?+*E 9.=8%?3:9EB3?139E %E =+%>:9%(5+E ?38+E 9:?E ?:E +C)++*E >3C?DE

  *%D>E%-?+=E?2+E):9)5@>3:9E:,E?1+E53?30%?3:9

               

   

EE  E                                               EE E
>>3>?&9?E"E ??:=9+DE                                    ??:=9+DE,;=E*+,+9*%9?E


                                       
 EEEE?13>E ?1E*%DE:,E<=37E           E




                                         E "EE!E
                                              "
                                                 "
                                                     E
                                                        E
                                                        
                                        "93?+*E?%?+>E%03>?=%?+E@*0+E
                                        "93?+*E?%?
                                                 % +>E%03>??=%?+E




                                           
                                CERTIFICATION

      I, ______________________, acknowledge that I have read the Court’s
           (Name of Recipient)

Protective Order in the case of U.S. v. Richard N. Edwards, Jr., et al., Mag. No.
21-6021 (DEA).

I also have been advised by ____________________, that I will be viewing
                             (Name of Counsel)

materials that contain sensitive information. I also have been advised that

such information should be held in strict confidence, should only be used in

connection with the investigation and trial preparation of this case and that

further disclosure, dissemination or use is prohibited without defense counsel=s

express consent.




___________________________              ___________________________
      Signature                                   Date
